Exhibit 10.2
EXECUTION COPY
Certain confidential information contained in this Exhibit was omitted by means
of redacting a portion of the text and replacing it with brackets and asterisks
([***]). This Exhibit has been filed separately with the SEC without the
redaction pursuant to a Confidential Treatment Request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.
ADVISORY SERVICES AGREEMENT
          This ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered into as
of April 29, 2010, by and among WLR-Greenbrier Rail Inc., a Delaware corporation
(the “Company”) and Greenbrier Leasing Company LLC, an Oregon limited liability
company (“GLC”).
Background
          WHEREAS, GLC has staff skilled in strategy development, strategic
planning, corporate development, marketing, remarketing, financial modeling,
financing capabilities, structuring experience and knowledge, engineering, back
office capabilities and other advisory skills, services and knowledge of and in
the railcar industry, including, but not limited to, the railcar leasing
industry (the “Advisory Services”);
          WHEREAS, GLC has provided the Company with the Advisory Services in
connection with the closing of a railcar leasing opportunity for WL
Ross-Greenbrier Rail Holdings I LLC (“Holdings”) and WL Ross-Greenbrier Rail I
LLC (“WLRGR”), both affiliates of the Company;
          WHEREAS, the Company desires to, pursuant to this Agreement,
compensate GLC for the Advisory Services it and its affiliates have provided to
the Company to date;
          WHEREAS, the Company desires to exclusively hire GLC to provide the
Advisory Services in the future in connection with future business opportunities
and the Company’s general business operations; and
          WHEREAS, GLC has provided Advisory Services, and is willing to provide
Advisory Services to the Company, all upon the terms and conditions set forth in
this Agreement.
Agreement
          NOW, THEREFORE, in consideration of the mutual promises contained
herein, the parties hereto, intending to be legally bound, do hereby agree as
follows:
     1. Engagement. Upon the terms and conditions herein set forth, the Company
hereby engages GLC on an exclusive basis for the Term (as defined below) to
provide Advisory Services to the Company as requested from time to time by the
Company in consideration for the compensation provided for in Section 3 below
(provided nothing herein shall prevent any investor or owner of the Company from
pursuing other rail opportunities). The Advisory Services shall be performed
under the direction of the Company’s Board of Directors. In consideration of the
remuneration herein specified, GLC accepts such engagement and agrees to
Page 1 of 8—ADVISORY SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



perform the Advisory Services specified herein. Upon written agreement of the
parties, the provision of Advisory Services may also include GLC assisting the
Company with refinancing indebtedness of the Company and/or its subsidiaries, in
which case, GLC shall be appointed as the exclusive advisor in connection with
such refinancing and Exhibit A (referenced below) shall be updated to reflect
mutually agreed upon fees customary in the industry payable for the provision of
such services.
     2. Term. This Agreement shall commence on the date hereof and shall
terminate upon the sale, liquidation or dissolution of Holdings and WLRGR (the
“Term”).
     3. Advisory Fee; Success Fee; Deferred Fee.
          (a) In consideration of GLC’s providing Advisory Services hereunder,
the Company shall pay GLC an advisory fee, success fee and deferred fee for any
refinancing, each as described in Exhibit A attached hereto (collectively, the
“Fees”).
          (b) In addition to the Fees, the Company shall reimburse GLC promptly
upon request for all reasonable out-of-pocket fees and expenses incurred by GLC
in connection with GLC’s obligations hereunder, provided that such out-of-pocket
fees and expenses have been approved by the Company, with such approval not to
be unreasonably withheld.
          (c) On or before the expiration of the Term of this Agreement (the
“Expiration Date”), the Company will pay GLC any unpaid fees due through the
Expiration Date.
          (d) With the prior written consent of the Company not to be
unreasonably withheld, GLC may assign to an affiliate of GLC any fees or
reimbursable costs and expenses due to GLC from the Company.
     4. Additional Rights and Obligations of the Parties.
          (a) During the Term, GLC shall maintain in its employ, or otherwise
have available to it through affiliates or otherwise, personnel in its judgment
sufficient in number and adequate in ability to perform all Advisory Services
that GLC is required to perform under this Agreement.
          (b) The Company shall at all times cooperate with GLC.
          (c) GLC shall diligently and faithfully perform its obligations under
this Agreement.
          (d) The Company covenants and agrees that at all times during the Term
Holdings shall have no operations and shall not engage in any business other
than as a holding company owning 100% of WLRGR.
          (e) A “New Owner Event” shall mean the issuance, sale or other
transfer of any interests, including any membership interests, securities,
participations or otherwise, in Holdings or WLRGR, to a third-party. The Company
covenants and agrees that at all times
Page 2 of 8—ADVISORY SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



during the Term that the Company, Holdings and WLRGR shall not engage in a New
Owner Event without the written consent of GLC which consent shall not be
unreasonably withheld; provided, however, such prior written consent shall not
be required if and to the extent that following consummation of such New Owner
Event, the percentage of distributions to the Company payable to GLC hereunder
is adjusted in a manner that is not unfavorable to GLC so that, following the
occurrence of such New Owner Event, the aggregate Advisory Fees expected to be
earned by GLC during the remaining Term would be not less than the aggregate
Advisory Fees expected to be earned by GLC during the remaining Term had such
New Owner Event not occurred (i.e. such New Owner Event is economically neutral
to GLC).
     5. Indemnification.
          (a) Indemnification. Each party agrees to indemnify and hold harmless
the other party (the “Indemnified Party”) (including its affiliates and its and
their respective principals, officers, directors, shareholders, partners,
members, managers and employees) from and against, and pay or reimburse the
Indemnified Party and such other indemnified persons for, any and all actions,
claims, demands, proceedings, investigations, inquiries, liabilities,
obligations, fines, deficiencies, costs, expenses, royalties, losses and damages
(whether or not resulting from third party claims) related to or arising out
such party’s breach of this Agreement, gross negligence, willful misconduct, bad
faith or knowing violation of applicable law, and to reimburse the Indemnified
Party and any other indemnified person for out-of-pocket expenses and reasonable
legal and accounting expenses incurred by it in connection with or relating to
investigating, preparing to defend or defending any actions, claims or other
proceedings (including any investigation or inquiry) arising in any manner out
of or in connection with such party’s breach of this Agreement, gross
negligence, willful misconduct, bad faith or knowing violation of applicable law
(whether or not such indemnified person is a named party in such proceeding);
provided, however, that no party shall not be responsible under this
Section 5(a) for any claims, liabilities, losses, damages or expenses to the
extent that they are agreed by the parties or finally determined in arbitration
or judicially (without right of further appeal) to result from actions taken by
the Indemnified Person (or by any other indemnified person) due to the
Indemnified Party’s (or by any other indemnified person’s) gross negligence,
willful misconduct, bad faith or knowing violation of applicable law.
          (b) Limitation on Liability. Except as expressly set forth herein,
neither party makes any representations or warranties, express or implied, in
respect of the Advisory Services, itself or its business. The Company further
acknowledges that GLC’s role under this Agreement is as an advisor only, that
GLC does not and will not have or exercise control over the Company’s affairs
and/or governance, that GLC will have no liability for the actions of its
affiliates in the absence of gross negligence or willful misconduct, and that
the Company waives any claims based on assertions that GLC exercises control or
influence over the Company’s affairs. In no event will any party to this
Agreement be liable under this Agreement for any punitive, exemplary, indirect,
special, incidental or consequential damages, including lost profits or savings,
whether or not such damages are foreseeable, or in respect of any liabilities
relating to any third party claims (whether based in contract, tort or
otherwise), unless such damages are owed and paid by such party to a third
party.
          (c) Contribution. If and to the extent that the indemnification
provided for in
Page 3 of 8—ADVISORY SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



Section 5(a) is not enforceable for any reason, the applicable indemnifying
party agrees to make the maximum contribution possible pursuant to applicable
law to the payment and satisfaction of any actions, claims, liabilities, losses
and damages incurred by the other party or the other indemnified persons for
which they would have otherwise been entitled to be indemnified hereunder.
     6. Miscellaneous.
          (a) Confidentiality. The terms and conditions of this Agreement are
confidential, and except as otherwise required by law, neither party shall
disclose this Agreement or any portion hereof to any person other than its legal
counsel and accountants without prior written consent of the other party.
          (b) Marketing Authorization. With the prior consent of the Company not
to be unreasonably withheld, the Company agrees that GLC may use the Company’s
name and logo, and general information concerning the Company’s relationship
with GLC, on GLC’s website and firm brochures, in press releases,
advertisements, and in other related marketing materials. This authorization
will extend to reissues of the advertisements and other marketing tools which
GLC may utilize in its marketing activities.
          (c) Notices. All notices, demands and other communications given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given (i) when personally delivered, (ii) 3 business days after being
mailed by first class mail, certified with return receipt requested, or (iii) 1
business day after delivery to a reputable overnight courier for next business
day delivery, to the following addresses (or such other address as is specified
in writing):
Greenbrier Leasing Company LLC
One Centerpointe Drive, Suite 200
Lake Oswego, Oregon 97035
Attn: General Counsel
WLR-Greenbrier Rail Inc.
1166 Avenue of the Americas
New York, New York 10036
Attn: Wendy L. Teramoto
          (d) Entire Agreement; Amendment and Modification. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof, superseding all prior understandings and agreements whether
written or oral. This Agreement may not be amended or revised except by a
writing signed by GLC and the Company.
          (e) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
but may not be assigned (and no duties may be delegated) by any party without
the prior written consent of the other parties hereto. GLC may assign this
Agreement, or the right to receive any amounts due from the Company to GLC
hereunder, to any of its affiliates, in each case, with the prior consent of the
Page 4 of 8—ADVISORY SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



Company not to be unreasonably withheld.
          (f) Governing Law; Venue. THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
UNITED STATES OF AMERICA, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
TITLE 14 OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW).
          (g) Waiver of Jury Trial. Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection herewith or arising out of this
Agreement or any transaction contemplated hereby.
          (h) Survival. Upon expiration or termination of this Agreement, all
liabilities and obligations hereunder automatically shall terminate except
(i) liability for breaches by any party prior thereto, (ii) the Company’s
obligations under Section 3 and Exhibit A (with respect to any fees payable or
incurred either prior to or at the termination of this Agreement or following
termination), and (iii) the obligations under Section 5, each of which shall
survive the termination of this Agreement.
          (i) Independent Contractor. The parties acknowledge and agree that GLC
is and shall act as an independent contractor of the Company in the performance
of its duties hereunder. GLC is not, and in the performance of its duties will
not hold itself out as, an employee, agent or partner of the Company or any of
its subsidiaries and no party to this Agreement shall take any position
inconsistent with the foregoing.
          (j) Counterparts. This Agreement may be signed and delivered in
multiple counterparts (including delivery by means of facsimile), each of which
shall be deemed an original but which together shall constitute one and the same
instrument.
[signature page follows]
Page 5 of 8—ADVISORY SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Advisory
Services Agreement as of the date first above written.

            WLR-GREENBRIER RAIL INC.
      By:   /s/ Wendy Teramoto         Name:   Wendy Teramoto        Title:  
Vice President        GREENBRIER LEASING COMPANY LLC
      By:   /s/ Larry Stanley         Name:   Larry Stanley        Title:   Vice
President     

SIGNATURE PAGE — ADVISORY SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Fees
1. The Company shall pay GLC advisory fees (the “Advisory Fee”) for services
under the Agreement as follows:
(i) Subject to Section 1(ii) below, the Company agrees to pay to GLC, within two
business days following its receipt of any distribution from Holdings (including
any distribution received by the Company in connection with any refinancing of
the indebtedness of WLRGR or from any New Owner Event, a fee equal to [***]% of
such distribution until the total of such distributions from Holdings to the
Company to date, together with any monies the Company received in a New Owner
Event pursuant to Section 2, equals $[***], plus the amount of any subsequent
capital contributions from the Company to Holdings made prior to the date of
such distribution (collectively, the “Company’s Capital Contributions”), plus an
internal annual rate of return of [***]% on the Company’s Notional Capital
Contribution. Thereafter, the Company agrees to pay to GLC, within two business
days following its receipt of any distribution from Holdings, a fee equal to
[***]% of such distribution.
(ii) The fee payable to GLC under Section 1(i) above or Section 2(i) below, as
the case may be, may be adjusted in good faith by the Company so that the
Company receives an internal rate of return of [***]% on its Notional Capital
Contribution at the same time as GLC receives its proportionate share of fees
hereunder (as adjusted for any participation interests in the Line of Credit (as
defined below) held by GLC or its affiliates).
The Company’s “Notional Capital Contribution” shall equal the Company’s Capital
Contributions plus all amounts advanced from time to time by the Company
(excluding amounts funded through participations) under the Line of Credit
Agreement, dated as of April 29, 2010 (the “Line of Credit ”), among WLRGR, the
Company and the other parties thereto.
2. The Company shall pay, or cause to be paid, to GLC a success fee (“Success
Fee”) upon a New Owner Event. Such Success Fee shall be paid as follows:
After payment of any commission or fee owed under that certain Syndication
Agreement dated as of April 29, 2010 plus reimbursement to the Company (and, on
a pro-rata basis, to GLC or its affiliate in respect of any participation
interests) for any outstanding amounts under the Line of Credit (the
“Expenses”), the Company agrees to pay to GLC, within two business days
following its receipt of consideration received in connection with the New Owner
Event (the “Payment”), (i) a fee equal to [***]% of an amount equal to (x) the
Payment minus (y) the Expenses (with (x) minus (y) referred to herein as the
“Net Payment”), until the total of the Net Payment received by Company to date,
together with any monies the Company received as a distribution from Holdings
under Section 1 above, equals the Company’s Capital Contributions to Holdings
plus an internal annual rate of return of [***]% on the Company’s Notional
Capital Contribution; and thereafter, (ii) a fee equal to [***]% of the Net
Payment and the payments under subsection (i) of this paragraph.
3. Limitations on Distributions. The parties agree that, except as expressly
provided herein, nothing in this Exhibit A shall be interpreted to require
Holdings to make any distributions and in no event shall GLC be entitled to any
fee pursuant to this Exhibit A unless and until distributions are made by
Holdings to the Company in accordance with and pursuant to the terms of the

 



--------------------------------------------------------------------------------



 



limited liability company agreement of Holdings. For the avoidance of doubt,
prior to making any distribution to the Company using the Payment or the
proceeds of a New Owner Event or refinancing of WLRGR debt, Holdings shall pay
directly to GLC or other applicable person entitled thereto any agreed
arrangement fees.
3. Example calculations of selected provisions under this Exhibit A are attached
hereto as Exhibit A-1.

 